Title: To George Washington from Joseph Walker, 29 May 1782
From: Walker, Joseph
To: Washington, George


                        
                            Dear General
                            Stratford May 29th 1782
                        
                        Daniel Evis a Deserter from the Old 2d Connecticut Regiment, resigned himself up, & took the
                            advantage of your Excellencys Proclamation. He came from Long Island, where he served as a Soldier in the Refugee Corps.
                        Since he has been here, he informs me that one Vaun was set over at this Place some weeks passd by one Marks,
                            who Commands a Boat on that side; Vaun had Dispatches from General Clinton; & was going to Vermount. Since Evis
                            has come over, he received further information, that Vaun passed here, & went on to Major
                            Ross’s at Dover; from thence he proceeded on to the Northward, He saith he goes no farther than
                            Vermount: where he receives a Packet, & returns. When Vaun will be on his return, he cannot yet determine, but is
                            certain he will return this way.
                        He also had known Vaun, to pass on the same business once before, & return; that he saw the Packet
                            when he was going on, that it was very large, one Letter he saw directed to Ethan Allen in the State of Vermount.
                        He further adds that one Peet a Corporal in Col. Ludlows Corps is over here; and now at Major Rosses of
                            Dover, if he has not gone on with Vaun. His business is Recruiting. Peets Instructions Evis saw before he left the Island—He passes by the Name of Rheuben Peet a Deserter from the British.
                        Thought proper to give your Excellency the earliest Intelligence. Wish Evis to make some further discovery
                            which will be done in a few Days, shall then send him on to your Excellency for further examenation. Expect that Evis’s
                            Brother will be able to see Vaun on his return; he lives at this Place and is so connected to them that
                            he will undoubtedly know of his return and I believe may be trusted. I am with respect Your Excellencys most Obednt Humble
                            Servant
                        
                            Joseph Walker

                        
                    